The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Applicant’s election without traverse of Group I claims 1-15 and 18 in the reply filed on February 28, 2022 is acknowledged.
Claims 18-19, 22, 24, and 26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 28, 2022.
A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-15 and 18 are active.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 2, 2020, September 17, 2020, and May 19, 2022 are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 recites the limitation “wherein Rc is H or an alkyl in C1 or C2”, which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
Claim 2 recites the limitation "The curable composition of claim 1, wherein each… and Rg  is independently selected from" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim 2 because claim 1 does not recite the limitation “Rg”.
	Claims 2 (line 4), 9 (lines 1-2 from the bottom), and 12 (lines 3 and 9 from the bottom) recite the limitation “may be “, which renders the claims indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Skutnik et al. (U.S. Patent 4,707,076).
With regard to the limitations of claims 1-2, 4-6, 8-14, and 18, Skutnik discloses that the curable compositions as the main components: 1) at least one monoene; (2) polyene; and (3) a curing initiator, such as a UV photoinitiator. The percent levels of each of these components can be varied relative to one another over a wide range. Organo functional groups can be integrated into the carbon chains of these main components to form compositions having a wide variety of applications. The components are combined and cured in an efficient manner without requiring a thiol or polythiol to act as the coupling agent or synergist for the composition. Curing of the applied composition is affected by exposure to free radical generation, such as actinic radiation, to form typically, clear tough, durable coatings for use in such diverse arts as fiber optics and adhesives (col. 1, lines 43-57).
	The curable compositions may be composed of polymerizable monoenes including mixtures of two, three or more monoenes. As used herein, monoenes refer to simple and complex ethylenically unsaturated species having one reactive carbon-to-carbon bond per average molecule. Examples of operable monoenes are the mono unsaturated esters, ethers, amines and silanes, esters of mono unsaturated acids such as acrylic acid, methacrylic acid, butenoic acid, crotonic acid, itacontic acid, maleic acid, ethacrylic acid and the salts thereof, acrylates and methacrylates, along with the esters of mono unsaturated alcohols such as allylester and vinylesters. Specifically, monoenes useful herein include, but are not limited to, dimethyl itaconate, 1H, 1H, 11H-perfluoroundecyl methyl itaconate, di-1H, 1H, 11H perfluoroundecyl maleate, perfluoroundecyl crotonate, crotyl perfluoro octanoate, isobornyl acrylate, isocyanatoethyl methacrylate, iso-octylacrylate, 1H, 1H, 11H-eicosafluoroundecyl acrylate, gamma-methacryloxypropyltrimethyoxysilane, 2-hydroxy-2methyl-1phenylpropan-1-one, 3-methacryloxypropyl-tris (methoxyethyoxy-silane) and the urethane of isocyanatoethyl methacrylate and the like, including blends thereof. The various monoenes may be obtained commercially or may be readily prepared from commercially available reactants. Useful weight percentages of the composition for the monoene component are from about 10.0% to about 95.0%, with preferred a range of about 35.0% to about 95.0% (col. 1, line 62 through col. 2, line 23). 
   	Skutnik exemplifies the curable composition comprising 1H, 1H, 11H-perfluoroundecyl methyl itaconate and isobornyl acrylate (table 2, example 3).	
With regard to the limitations of claims 3 and 7, Skutnik exemplifies the curable composition comprising 1H, 1H, 11H-perfluoroundecyl methyl itaconate (table 2, example 3).
With regard to the limitations of claim 15, Skutnik discloses that the composition contains about 10.0 to about 95.0 weight percent of the ethylenically unsaturated monene, about 2.0 to about 70.0 weight percent of the ethylenically unsaturated polyene, and about 0.4 to about 20.0 weight percent of the curing initiator (claim 5).
With regard to the limitations of claim 18, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 
	With regard to the limitations of claim 15, Skutnik discloses that the composition contains about 10.0 to about 95.0 weight percent of the ethylenically unsaturated monene, about 2.0 to about 70.0 weight percent of the ethylenically unsaturated polyene, and about 0.4 to about 20.0 weight percent of the curing initiator (claim 5).
It is noted that the above-mentioned numeric limitations are within the claimed ranges as per claim 15.
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Friebel et al. (DE  10 2015 105993 A1).   
With regard to the limitations of claim 1, Friebel exemplifies a curable composition comprising methylene dihexylmalonate and ethyl acrylate (Example 13).
With regard to the limitations of claim 2-6 and 8-12, Friebel exemplifies a curable composition comprising methylene dihexylmalonate and a curable composition comprising methylene diethylmalonate (Examples 4 and 13).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764